Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is in response to the amendment filed 01/05/2022.
Terminal Disclaimer
The terminal disclaimer filed on 01/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,241,766 and U.S. Patent Number 10,441,376 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 10, 17 recite a surgical system comprising a manipulator with a holding fixture, a surgical instrument, an interface fitting mountable to the chassis, the chassis, interface fitting coupled together are a combined assembly which is mountable to the holding fixture wherein the interface fitting is demountable from both the chassis and the holding fixture to produce a demountable configuration in which the chassis is demountable from the holding fixture via movement of the chassis from the mounted position and orientation relative to the holding fixture in a direction transverse to the instrument shaft axis; and wherein the combined assembly comprises a securing feature for securing the interface fitting to the chassis and for releasing the interface fitting from the chassis to accommodate demounting of the interface fitting from both the chassis and the holding fixture.
The Office agrees the art of record fail to teach or suggest these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771